NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                                                                
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 9, 2013*
                                 Decided August 20, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 12‐3789

SCOTT WALLIS,                                  Appeal from the United States District
     Plaintiff‐Appellant,                      Court for the Northern District of Illinois,
                                               Eastern Division.
       v.
                                               No. 12 C 9024
EXECUTIVE COMMITTEE OF THE
UNITED STATES DISTRICT COURT                   James F. Holderman,
FOR THE NORTHERN DISTRICT OF                   Judge.
ILLINOIS,
     Defendant‐Appellee.

                                        O R D E R

        Scott Wallis appeals from an order of the Executive Committee of the United
States District Court for the Northern District of Illinois that enjoins him from filing new
civil actions (other than criminal and habeas corpus matters) without the Committee’s


       *
         This successive appeal has been submitted to the original panel under Operating
Procedure 6(b). After examining the appellant’s brief and the record, we have concluded
that the case is appropriate for summary disposition. Thus, the appeal has been submitted
on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12‐3789                                                                              Page 2

prior approval. Wallis had sued 165 named defendants in a 199‐page complaint, one of
several suits related to the bankruptcy of USA Baby, of which Wallis is the former
president and minority shareholder. Many of the defendants in that suit joined in a
motion asking the Executive Committee to bar Wallis from filing future frivolous or
duplicative suits in the Northern District. The Committee issued its injunction under a
separate civil case number, and this appeal followed.

        In the original action, the district court dismissed Wallis’s 199‐page complaint for
failure to state a claim, see Wallis v. Levine, No. 12 C 5285 (N.D. Ill. Jan. 2, 2013), and
upon Wallis’s appeal from that decision we entered our own order barring him from
filing in any federal court in this circuit new papers in civil cases unless he pays a
$10,000 fine, see Wallis v. Levine, No. 13‐1594 (7th Cir. June 11, 2013). We consider this
separate appeal because the Committee’s injunction and Wallis’s appeal from it
preceded our own filing bar. Furthermore, it is conceivable that our filing bar may one
day be lifted (if, for example, Wallis pays the $10,000 fine, see In re City of Chicago, 500
F.3d 582, 585–86 (7th Cir. 2007)), but the district court’s injunction is a separate
restriction that will remain in force unless we agree with Wallis that it must be vacated.

        Wallis first argues that the injunction is void because it was obtained through
fraud. In their motion to the Executive Committee, the defendants in the original suit
asserted that Wallis had been sanctioned $8,000 for frivolous litigation. They cited a case
from the Fifth Circuit that imposed an $8,000 sanction on “Scott Wallis,” but our Wallis
insists that he is not the “Scott Wallis” who was the appellant in that case. See Wallis v.
Comm’r of I.R.S., 203 F. App’x 591 (5th Cir. 2006). Even if Wallis is correct, however, the
defendants’ reference to the Fifth Circuit case does not invalidate the filing bar because
the Executive Committee did not rely on it in imposing a sanction; the Fifth Circuit’s
ruling is not even cited in the Committee’s decision. Instead, the Committee listed 14
civil suits that Wallis had filed in the Northern District of Illinois over the preceding 5
years. Most of those suits had been dismissed as frivolous. The Committee’s reliance on
a pattern of frivolous litigation within its own district provides ample support for its
decision and tracks our own warning to Wallis from seven months earlier that we
would sanction him if he filed another frivolous appeal because he had already filed 13
frivolous actions in federal court. See In re USA Baby, Inc., 674 F.3d 882, 884 (7th Cir.
2012) (“Enough is enough.”).

        Wallis also argues that the injunction violated his right to due process because it
was issued without notice or an opportunity for him to be heard. Federal courts may
not impose filing injunctions without giving litigants notice and a chance to respond.
See, e.g., Qureshi v. United States, 600 F.3d 523, 526 (5th Cir. 2010); Cromer v. Kraft Foods N.
Am., Inc., 390 F.3d 812, 819 (4th Cir. 2004) (collecting cases). But Wallis had ample
No. 12‐3789                                                                           Page 3

opportunity to respond after the defendants asked the Executive Committee to impose
a filing injunction. In fact, he submitted a 69‐page response—in keeping with his other
voluminous filings—in which he argued, among other things, that he was not the
litigant who had been fined $8,000 by the Fifth Circuit and that he should not be subject
to a filing bar. Accordingly, the Committee’s injunction, entered after it considered
Wallis’s objections, did not violate his right to due process. Moreover, the injunction is
the same in substance as previous injunctions we have upheld against vexatious
litigants as reasonable restrictions that do not violate the right of access to the federal
courts. See In re Chapman, 328 F.3d 903, 904–06 (7th Cir. 2003); In re Davis, 878 F.2d 211,
211–13 (7th Cir. 1989); Green v. Warden, U.S. Penitentiary, 699 F.2d 364, 367, 370 (7th Cir.
1983).

       We have considered Wallis’s other arguments, and they do not merit discussion.

                                                                               AFFIRMED.